    Case 20-42492       Doc 355       Filed 07/08/21 Entered 07/08/21 23:53:27                   Desc Main
                                       Document     Page 1 of 6


Marcus A. Helt (Texas Bar No. 24052187)
Jack Haake (Admitted Pro Hac Vice)
MCDERMOTT WILL & EMERY LLP
2501 North Harwood Street, Suite 1900
Dallas, Texas 75201
Tel: 214.210.2821
Fax: 972.528.5765
mhelt@mwe.com
jhaake@mwe.com

COUNSEL FOR THE DEBTORS
AND DEBTORS-IN-POSSESSION

                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

In re:                                                §
                                                      §       Chapter 11
SPHERATURE INVESTMENTS LLC, et                        §
al.                                                   §       Case No.: 20-42492
                                                      §
                 Debtors. 1                           §
                                                      §       Jointly Administered


           DEBTORS’ REPLY IN FURTHER SUPPORT OF THEIR MOTION FOR
             ORDER (I) AUTHORIZING THE DEBTORS TO KEEP CERTAIN
    INFORMATION IN SCHEDULES OF ASSETS AND LIABILITIES CONFIDENTIAL;
     (II) APPROVING FORM AND MANNER OF NOTICE TO CERTAIN POTENTIAL
     CLAIMANTS; AND (III) ESTABLISHING SUPPLEMENTAL DEADLINE TO FILE
             PROOFS OF CLAIM FOR CERTAIN POTENTIAL CLAIMANTS


TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

         Spherature Investments LLC (“Spherature”), together with the related parties identified

herein, as debtors and debtors-in-possession (collectively, the “Debtors”), file this Reply (the

“Reply”) in Further Support of their Motion for Order (I) Authorizing the Debtors to Keep Certain

Information in Schedules of Assets and Liabilities Confidential; (II) Approving Form and Manner



1
  The “Debtors” in the above-captioned jointly administered chapter 11 bankruptcy cases (“Cases”) are: Spherature
Investments LLC EIN#5471; Rovia, LLC EIN#7705; WorldVentures Marketing Holdings, LLC EIN#3846;
WorldVentures Marketplace, LLC EIN#6264; WorldVentures Marketing, LLC EIN#3255; WorldVentures Services,
LLC EIN#2220.

                                                          1
 Case 20-42492           Doc 355       Filed 07/08/21 Entered 07/08/21 23:53:27                     Desc Main
                                        Document     Page 2 of 6



of Notice to Certain Potential Claimants; and (III) Establishing Supplemental Deadline to File

Proofs of Claim for Certain Potential Claimants (the “Motion”) and in response to Melody Yiru’s

(“Yiru”) opposition to the Motion [Docket No. 337] (the “Objection”).

                                                 ARGUMENT

        1.       The Objection is wholly without merit. It is wrong on the facts and wrong on the

law.

        2.       As an initial matter, Yiru – the sole objector to the Motion – uses the motion

objection procedures to improperly advance her motion to pursue class certification rather than to

identify any legitimate concerns with the relief requested in the Motion. 2 Throughout her

Objection, Yiru asks the Court to deny the Motion or defer the Motion until her Class Certification

motion is decided. See Objection ¶¶ 5, 6, and 8.

        3.       Yiru states repeatedly that the sales representatives were not given notice of the

bankruptcy cases. See Objection ¶¶ 5 and 6. That is simply false. Approximately 14,845 sales

representatives – labeled as “Commission” and/or “Commission and Equity” creditors on the

creditor matrix – were served with the Notice of Bankruptcy and Complex Case Order via first-

class mail on January 4, 2021. See Docket No. 63. And approximately 370 sales representatives

filed proofs of claims. See Claims Register.

        4.       Yiru then misrepresents two Supreme Court cases – Mullane v. Cenral Hanover

Bank & Trust Co., 339 U.S. 306 (1950), and Mennonite Board of Missions v. Adams, 462 U.S.




2
   See Motion of Melody Yiru for Limited Relief from the Automatic Stay Pursuant to 11 USC 362(d) to File Her
Motion for Class Certification in the District Court and to Confirm No Automatic Stay Applies to the Non-Debtor
Parties, or in the Alternative, for an Order Applying FED. R. BANKR. PROC. 7023, Pursuant to FED. R. BANKR.
PROC. 9014(c) to Permit the Filing of a Motion for Class Certification in this Court and Related Relief [Docket 189]
(the “Class Certification Motion”).

                                                         2
 Case 20-42492        Doc 355      Filed 07/08/21 Entered 07/08/21 23:53:27            Desc Main
                                    Document     Page 3 of 6



791, 800 (1983). According to Yiru, Mullane and Mennonite Board require Debtors to “serve each

representative by first class mail.” Objection ¶ 7. That too is false.

       5.      In Mullane, the Supreme Court explained that due process requires “notice

reasonably calculated, under all the circumstances, to apprise interested parties of the pendency of

the action and afford them an opportunity to present their objections.” 339 U.S. at 314. The

Supreme Court further explained:

       The notice must be of such nature as reasonably to convey the required information
       and it must afford a reasonable time for those interested to make their appearance.
       But if with due regard for the practicalities and peculiarities of the case these
       conditions are reasonably met the constitutional requirements are satisfied.

Id. at 314-15. In fact, contrary to Yiru’s representation regarding the type of notice required under

Mullane, the Supreme Court specifically eschewed any “formula” for constitutionally appropriate

notice. Id. at 314.

       6.      Likewise, in Mennonite Board, the Supreme Court did not require notice by first

class mail, as Yiru represents. Rather, the Supreme Court found that use of less reliable forms of

notice such as notice by publication and posting is not reasonable where “an inexpensive and

efficient mechanism such as mail service is available.” 462 U.S. at 799. The Supreme Court

further explained that notice by means other than mail meets due process requirements where the

notice is certain to ensure actual notice.

       7.      Yiru’s reliance on Mullane and Mennonite Board to try to burden the estate with

extremely expensive notice obligations has been considered by other courts and rightly rejected.

For example, in In re Hewlett-Packard Company Shareholder Derivative Litigation, 716 Fed.

Appx. 603, 608 (9th Cir. 2017), objectors argued that Mullane required notice of settlement by

direct mail. The Ninth Circuit, however, found the objection to be without merit, because Mullane




                                                  3
 Case 20-42492        Doc 355      Filed 07/08/21 Entered 07/08/21 23:53:27               Desc Main
                                    Document     Page 4 of 6



“concerned notice to beneficiaries of a common trust fund, required direct mail notice on due

process grounds only where ‘practicable,’ and depending on the circumstances.” Id.

        8.      Here, notice by email is reasonably calculated to apprise the sales representatives

of the supplemental deadline to file proofs of claim and is the best method of notice under the

circumstances. Courts have consistently found notice by email to satisfy due process where email

has been the primary method of communicating with the parties to be noticed, as it has been in this

case. See, e.g., Elsevier, Inc. v. Siew Yee Chew, 287 F. Supp. 3d 374, 379-0 (S.D.N.Y. 2018)

(holding that notice through email was “particularly appropriate” as the record reflected that the

defendants engaged in an online business and regularly communicated with customers through

functional email addresses); Morgan v. Public Storage, 301 F. Supp. 3d 1237, 1263 (S.D. Fla.

2016) (holding that email notice satisfied due process, was “the best practicable notice,” and was

“particularly appropriate” because the email was the defendant’s primary method of

communicating with class members).

        9.      Yiru next argues that the representatives should be given 120 days to file a proof of

claim under Local Rule 3003-1. Local Rule 3003-1 does not require 120 days’ notice under these

circumstances. Local Rule 3003-1 provides, “A proof of claim is timely filed in a Chapter 9 or

Chapter 11 case if it is filed not later than 120 days after the entry of the order for relief under that

chapter.” The original bar date provided for under Local Rule 3003-1 is not relevant to the Motion,

which seeks to set a reasonable supplemental deadline for certain potential creditors to file proofs

of claim. Indeed, Local Rule 3003-1 makes clear that the “Court may set a different bar date for a

creditor or creditors.” Yiru’s claim that “[t]here is no rush in this Chapter 11 Case,” and that the

Debtors should be required to give 120 days’ notice running from a ruling on her Class

Certification Motion is wholly unreasonably and seems intended to delay these bankruptcy cases



                                                   4
 Case 20-42492        Doc 355     Filed 07/08/21 Entered 07/08/21 23:53:27            Desc Main
                                   Document     Page 5 of 6



and increase the estates’ expenses. Bankruptcy cases cannot be administered in the manner

suggested by Yiru. Firm deadlines, i.e., bar dates, are a necessity. See In re Tronox Inc., 626 B.R.

688, 702 (Bankr. S.D.N.Y. 2021).

          10.   Finally, Yiru’s contention that the addresses of the sales representatives must be

disclosed because public, regulatory agencies have a need to know the names and identities of the

sales representatives is vague and makes no sense. She fails to identify which public, regulatory

agencies need that information and the purpose for which that information is needed. Debtors, by

contrast, demonstrated that disclosure of that information would cause it substantial commercial

injury.


                                                 Respectfully submitted,

                                                 /s/ Marcus A. Helt
                                                 Marcus A. Helt, Esq. (Texas Bar #24052187)
                                                 Jack G. Haake, Esq. (Admitted Pro Hac Vice)
                                                 MCDERMOTT WILL & EMERY LLP
                                                 2501 North Harwood Street, Suite 1900
                                                 Dallas, Texas 75201
                                                 Tel: 214.210.2821
                                                 Fax: 972.528.5765
                                                 mhelt@mwe.com
                                                 jhaake@mwe.com

                                                 COUNSEL FOR THE DEBTORS
                                                 AND DEBTORS-IN-POSSESSION




                                                 5
 Case 20-42492             Doc 355   Filed 07/08/21 Entered 07/08/21 23:53:27       Desc Main
                                      Document     Page 6 of 6



                                     CERTIFICATE OF SERVICE

         The undersigned hereby certifies that the foregoing was filed and served via the Court’s

CM/ECF filing and noticing system this 8th day of July 2021, to all parties registered to receive

electronic notices in this case.


                                                 /s/ Jack G. Haake
                                                 Jack G. Haake



DM_US 181107237-1.114823.0011




                                                 6
